 

Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
20th day of October, 2017, by and between Tracy Daw, a Washington resident
(“Employee”), and Funko, Inc., a Delaware corporation (any of its Affiliates as
may employ the Employee from time to time, and any successor(s) thereto, the
“Company”).

RECITALS

 

WHEREAS, the Company is considering an initial public offering of the Company’s
common stock (the “IPO”); and

 

WHEREAS, in anticipation of the potential IPO, the Company desires to enter into
this Agreement with Employee, pursuant to which the Company will employ Employee
on the terms set forth in this Agreement, and Employee desires to be employed by
the Company pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.Employment.  The Company agrees to employ Employee on the terms and conditions
set forth in this Agreement, and Employee accepts such employment and agrees to
perform the services and duties for the Company as herein provided for the
period and upon the other terms and conditions set forth in this Agreement.

2.Term.  Unless earlier terminated pursuant to the terms of Section 7 hereof,
Employee shall be employed by the Company for the period commencing as of the
Effective Date and ending on the third (3rd) anniversary of the Effective Date
(the “Initial Term”), subject to automatic renewal periods for up to two
additional one (1)-year periods, unless either party provides the other party
with ninety (90) days’ advance written notice prior to the end of the Initial
Term or any such renewal period, as applicable, of such party’s intent not to
renew (the Initial Term and any such renewal period, the “Term”).  The
“Effective Date” shall be the date on which the IPO becomes effective, and
notwithstanding anything herein to the contrary, in the event the IPO does not
occur for any reason, this Agreement shall be deemed null and void.

3.Position and Duties.

3.01Title.  During the Term, Employee agrees to serve as the Company’s Senior
Vice President, General Counsel and Secretary.

3.02Duties.  During the Term, Employee agrees to serve the Company, and Employee
will faithfully and to the best of his ability discharge the duties associated
with his position and will devote his full time during business hours for the
Company and

1

    

  

--------------------------------------------------------------------------------

 

to the business and affairs of the Company, its direct and indirect subsidiaries
and its affiliates.  Employee hereby confirms that during the Term, he will not
render or perform services for any other corporation, firm, entity or
person.  Employee recognizes that he will be required to travel to perform
certain of his duties.  Employee shall report to, and be subject to the
direction of, the Company’s President, or if determined by the Board of
Directors (the “Board”), the Board or the Chief Executive Officer.
Notwithstanding the foregoing, Employee shall be permitted to participate in,
and be involved with, such community, educational, charitable, professional, and
religious organizations so long as such participation does not, in the judgment
of the Board interfere with the performance of or create a potential conflict
with Employee’s duties hereunder.

4.Compensation.

4.01Base Salary.  During the Term, the Company shall pay to Employee a base
annual salary of Three Hundred Forty-Seven Thousand and Nine Hundred Dollars
($347,900.00) (“Base Salary”), which salary shall be paid in accordance with the
Company’s normal payroll procedures and policies.

4.02Annual Bonus. During the Term, Employee shall be eligible to receive a bonus
pursuant to an annual performance based incentive compensation program to be
established by the Board, with Employee’s annual target to be no less than 25%
of Employee’s then Base Salary; provided, however, that the Company reserves the
right to establish a lesser target if done in good faith and as a result of
Company’s legitimate business needs.  Notwithstanding the preceding, Employee’s
bonus, if any, may be below (including zero), at, or above, the annual target
based upon the achievement of the performance objectives, as determined by the
Company in its sole discretion, and payment of any bonus described in this
Section 4.02 shall be according to the established plan and subject to
Employee’s continued employment by the Company through the date the bonus is
paid pursuant to the annual performance based incentive compensation program.

4.03Benefits.  During the Term, Employee may participate in all employee benefit
plans or programs of the Company consistent with such plans and programs of the
Company.  The Company does not guarantee the adoption or continuance of any
particular employee benefit plan or program during the Term, and Employee’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.

4.04Expenses; Contributions.  During the Term, the Company agrees to reimburse
all reasonable business expenses incurred by Employee consistent with the
Company’s policies regarding reimbursement in the performance of Employee’s
duties under this Agreement.

4.05Vacation and Sick leave.  During the Term, Employee shall be entitled to
vacation, sick leave and holidays in accordance with the policy of the Company
as to its employees.

2

      



--------------------------------------------------------------------------------

 

4.06Indemnification and Additional Insurance.  The Company shall indemnify
Employee with respect to matters relating to Employee’s services as an officer
of the Company or any of its affiliates, occurring during the course and scope
of Employee’s employment with the Company to the extent required by, and
pursuant to the provisions in the, Delaware law.  The Company may also cover
Employee under a policy of officers’ and directors’ liability insurance
providing coverage that is comparable to that provided now or hereafter to other
senior executives of the Company.

5.Confidential Information and Proprietary Information.

5.01Confidential Information.  During the Term and at all times thereafter,
Employee shall not divulge, furnish or make accessible to anyone or use in any
way (other than in the ordinary course of the business of the Company or any of
its affiliates) any confidential or secret knowledge or information of the
Company or any of its affiliates which Employee has acquired or become
acquainted with prior to the termination of the period of his employment by the
Company (including employment by the Company or any affiliated companies prior
to the date of this Agreement), whether developed by himself or by others,
including, without limitation, any trade secrets, confidential or secret
designs, processes, formulae, plans, devices or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or any of its affiliates, any customer or supplier lists
of the Company or any of its affiliates, any confidential or secret development
or research work of the Company or any of its affiliates, or any other
confidential information or secret aspect of the business of the Company or any
of its affiliates (collectively, “Confidential Information”).  Employee
acknowledges that (a) the Company and its affiliates have expended and shall
continue to expend substantial amounts of time, money and effort to develop
business strategies, employee and customer relationships and goodwill and build
an effective organization, (b) Employee is and shall become familiar with the
Company’s and its affiliates’ Confidential Information, including trade secrets,
and that Employee’s services are of special, unique and extraordinary value to
the Company and its affiliates, (c) the above-described knowledge or information
constitutes a unique and valuable asset of the Company and its affiliates and
the Company and its affiliates have a legitimate business interest and right in
protecting its Confidential Information, business strategies, employee and
customer relationships and goodwill and (d) any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company and any
of its affiliates would be wrongful and would cause irreparable harm to the
Company and any of its affiliates.  However, the foregoing shall not apply to
any knowledge or information which is now published or which subsequently
becomes generally publicly known in the form in which it was obtained from the
Company or any of its affiliates, other than as a direct or indirect result of
the breach of this Agreement by Employee.

5.02Proprietary Information.  (a) Employee agrees that the results and proceeds
of Employee’s services for the Company or its affiliates (including, but not
limited to, any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise

3

      



--------------------------------------------------------------------------------

 

creative nature, writings and other works of authorship) resulting from services
performed while an employee of the Company and any works in progress, whether or
not patentable or registrable under copyright or similar statutes, that were
made, developed, conceived or reduced to practice or learned by Employee, either
alone or jointly with others (collectively, “Inventions”), shall be
works-made-for-hire and the Company (or, if applicable or as directed by the
Company or any of its affiliates) shall be deemed the sole owner throughout the
universe of any and all trade secret, patent, copyright and other intellectual
property rights (collectively, “Proprietary Rights”) of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to Employee whatsoever.  If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company (or, as the case may be,
any of its affiliates) under the immediately preceding sentence, then Employee
hereby irrevocably assigns and agrees to assign any and all of Employee’s right,
title and interest thereto, including any and all Proprietary Rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company (or, if applicable or as
directed by the Company or any of its affiliates), and the Company or its
affiliates shall have the right to use the same in perpetuity throughout the
universe in any manner determined by the Company or such affiliates without any
further payment to Employee whatsoever.  As to any Invention that Employee is
required to assign, Employee shall promptly and fully disclose to the Company
all information known to Employee concerning such Invention.

(b) Employee agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Employee shall do any and all things
that the Company may reasonably deem useful or desirable to establish or
document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments.  To the extent Employee has any Proprietary Rights
in the Inventions that cannot be assigned in the manner described above,
Employee unconditionally and irrevocably waives the enforcement of such
Proprietary Rights.  This Section 5.02 is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Employee’s employer.  Employee further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, Employee shall assist the Company in every proper and
lawful way to obtain and from time to time enforce Proprietary Rights relating
to Inventions in any and all countries.  To this end, Employee shall execute,
verify and deliver such documents and perform such other acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof.  In addition, Employee shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees.  Employee’s obligation to assist the Company with
respect to Proprietary Rights relating to such Inventions in any and all
countries shall continue beyond the termination of Employee’s employment with
the Company.

4

      



--------------------------------------------------------------------------------

 

(c) Employee hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Employee now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.

5.03Defend Trade Secrets Act.  Employee acknowledges that, pursuant to 18 U.S.C.
§ 1833(b), an individual may not be held liable under any criminal or civil
federal or state trade secret law for disclosure of a trade secret (a) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (b) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  Additionally, an
individual suing an employer for retaliation based on the reporting of a
suspected violation of law may disclose a trade secret to his or her attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.

6.Non-competition and Non-solicitation Covenants and Adversarial Restrictions.

6.01Non-competition.  Employee agrees that, during the Term and for twelve
months after the termination of Employee’s employment for any reason (the
“Non-Compete Period”), Employee shall not, directly or indirectly, (a) engage in
activities or businesses (including without limitation by owning any interest
in, managing, controlling, participating in, consulting with, advising,
rendering services for, or in any manner engaging in the business of owning,
operating or managing any business) in any geographic location in which the
Company, its subsidiaries or Affiliates engage in, whether through selling,
distributing, manufacturing, marketing, purchasing, or otherwise, that compete
directly or indirectly with the Company or any of its subsidiaries or Affiliates
(“Competitive Activities”), it being understood that Competitive Activities as
of the date hereof include, without limitation, the manufacture, marketing,
license, distribution and sale of licensed pop culture products; or (b) assist
any person in any way to do, or attempt to do, anything prohibited by Section
6.01(a) above.  Employee acknowledges (i) that the business of the Company and
its affiliates is global in scope and (ii) notwithstanding the jurisdiction of
formation or principal office of the Company and its affiliates, or the location
of any of their respective executives or employees (including, without
limitation, Employee), it is expected that the Company and its affiliates will
have business activities and have valuable business relationships within their
respective industries throughout the United States and abroad.

6.02Indirect Competition.  Employee further agrees that, during the Term and the
Non-Compete Period, he will not, directly or indirectly, assist or encourage any
other person in carrying out, direct or indirectly, any activity that would be
prohibited by the above provisions of this Section 6 if such activity were
carried out by Employee, either directly or indirectly; and in particular,
Employee agrees that he will not, directly or indirectly, induce any employee of
the Company to carry out, directly or indirectly, any such activity.

5

      



--------------------------------------------------------------------------------

 

6.03Non-solicitation.  Employee further agrees that, during the Term and for a
period of two years after the termination of his employment (the
“Non-Solicitation Period”), he will not, directly or indirectly, assist or
encourage any other person in seeking to employ or hire any employee,
consultant, advisor or agent of the Company or any of its affiliates or
encouraging any such employee, consultant, advisor or agent to discontinue
employment with the Company or any of its affiliates.

6.04Non-Disparagement.  Employee agrees not to disparage the Company, any of its
products or practices, or any of its directors, officers, agents,
representatives, partners, members, equityholders or affiliates, either orally
or in writing, at any time, and the Company shall direct its directors and
officers not to disparage Employee, either orally or in writing, at any time;
provided that Employee, the Company and the Company’s directors and officers may
confer in confidence with their respective legal representatives and make
truthful statements as required by law, or by governmental, regulatory or
self-regulatory investigations or as truthful testimony in connection with any
litigation involving Employee and the Company or its affiliates.

6.05Enforceability.  If a final and non-appealable judicial determination is
made that any of the provisions of this Section 6 constitutes an unreasonable or
otherwise unenforceable restriction against Employee, the provisions of this
Section 6 will not be rendered void but will be deemed to be modified to the
minimum extent necessary to remain in force and effect for the longest period
and largest geographic area that would not constitute such an unreasonable or
unenforceable restriction.  Moreover, and without limiting the generality of
Section 6, notwithstanding the fact that any provision of this Section 6 is
determined to not be enforceable through specific performance, the Company will
nevertheless be entitled to recover monetary damages as a result of Employee’s
breach of such provision.

6.06Acknowledgement.  Employee acknowledges that Employee has carefully read
this Agreement and has given careful consideration to the restraints imposed
upon Employee by this Agreement, and is in full accord as to the necessity of
such restraints for the reasonable and proper protection of the Confidential
Information, business strategies, employee and customer relationships and
goodwill of the Company and its subsidiaries and affiliates now existing or to
be developed in the future.  Employee expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.  Employee further
acknowledges that although Employee’s compliance with the covenants contained in
Sections 5 and 6 may prevent Employee from earning a livelihood in a business
similar to the business of the Company, Employee’s experience and capabilities
are such that Employee has other opportunities to earn a livelihood and adequate
means of support for Employee and Employee’s dependents.

7.Termination.

7.01Grounds for Termination.  Employee’s employment with the Company shall
terminate (a) by Employee for Good Reason, (b) by the Company for Cause, (c) by
the Employee without Good Reason, (d) by the Company without Cause,

6

      



--------------------------------------------------------------------------------

 

(e) on account of Employee’s death or disability, or (f) by expiration or
non-renewal of the Term. Notwithstanding any termination of this Agreement and
Employee’s employment by the Company, Employee, in consideration of his
employment hereunder to the date of such termination, shall remain bound by the
provisions of this Agreement which specifically relate to periods, activities or
obligations upon or subsequent to the termination of Employee’s employment
including without limitation the provisions of Sections 5, 6 and 8 hereof.

7.02Cause Defined.  Termination of Employee’s employment by the Company for any
of the following reasons shall be deemed termination for “Cause”: (a) gross
neglect or willful misconduct by Employee of Employee’s duties or Employee’s
willful failure to carry out, or comply with, in any material respect any lawful
and reasonable directive of the Board not inconsistent with the terms of this
Agreement; (b) conviction of Employee of, or Employee’s plea of no contest, plea
of nolo contendere or imposition of adjudicated probation with respect to, any
felony or crime involving moral turpitude or Employee’s indictment for any
felony or crime involving moral turpitude; provided if Employee is terminated
following such indictment but is found not guilty or the indictment is
dismissed, the termination shall be deemed to be a termination without Cause;
(c) Employee’s habitual unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing
Employee’s duties and responsibilities under this Agreement; (d) Employee’s
commission at any time of any act of fraud, embezzlement, misappropriation,
material misconduct, or breach of fiduciary duty against the Company (or any
predecessor thereto or successor thereof); or (e) Employee’s material breach of
the restrictive covenants in Sections 5 and 6 hereof or any other
confidentiality, non-compete or non-solicitation covenant; provided that the
Company shall provide Employee with fifteen (15) days prior written notice
before any such termination in (a) or (e) (other than to the extent that (a)
relates to any fraud or intentional misconduct) with an opportunity to meet with
the Board and discuss or cure any such alleged violation.

7.03Good Reason Defined.  Termination of Employee’s employment by Employee for
any of the following reasons shall be deemed for “Good Reason”: (a) a material
adverse change in Employee’s title or reporting line or material duties,
authorities or responsibilities, as determined by the Board (provided, that
Employee’s title, reporting line or material duties, authorities or
responsibilities shall not be deemed to be materially adversely changed solely
because the Company (or its successor) is no longer an independently operated
public entity or becomes a subsidiary of another entity); (b) a material breach
by the Company of any material provision of this Agreement; (c) a material
reduction of Employee’s Base Salary or benefits or target bonus opportunity
(other than such a reduction that is generally consistent with a general
reduction affecting the Company’s other similarly situated executives); (d)
failure by the Company to pay any portion of Employee’s earned Base Salary or
bonus; or (e) the Company’s requiring Employee to be headquartered at any office
or location more than 50 miles from Everett, Washington, provided that in the
case of all the above events, Employee may not resign from his or her employment
for Good Reason unless he provides the Company written notice within 90 days
after the initial occurrence of the event and at least 60 days prior to

7

      



--------------------------------------------------------------------------------

 

the date of termination, and the Company has not corrected the event prior to
the date of termination.

7.04Surrender of Records and Property.  Upon termination of his employment with
the Company for any reason, Employee shall deliver promptly to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof, which are the
property of the Company or any of its Affiliates or which relate in any way to
the business, products, practices or techniques of the Company or any of its
affiliates, and all other property, trade secrets and confidential information
of the Company or any of its affiliates, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Company or any of its Affiliates, which in any of these cases
are in his possession or under his control.

7.05Payments Upon Termination.  (a) If this Agreement is terminated for any
reason set forth in Section 7, then Employee shall be entitled to receive (i)
his earned but unpaid Base Salary through the date of the termination, (ii) any
accrued and unused vacation or paid time off through the date of termination,
(iii) reimbursement of any business expenses incurred in the ordinary course of
business through the date of termination that have not yet been reimbursed
pursuant to Section 4.04, and (iv) any earned but unpaid bonus pursuant to
Section 4.02 for the calendar year prior to termination to the extent not yet
paid when due (together, the “Accrued Compensation”).

(b) If Employee’s employment is terminated pursuant to Section 7.01(a) or (d)
and provided that Employee shall have executed and delivered to the Company the
a release of claims substantially in the form attached hereto as Exhibit A (the
“Release”) and any period for rescission of such Release shall have expired
without Employee having rescinding such Release, in addition to the Accrued
Compensation, Employee shall be entitled to receive either (i) if Employee has
been an employee of the Company or its affiliates for less than two years prior
to the date of termination, continuation of the Base Salary for up to six (6)
months from the date of termination, payable in six equal monthly installments
in accordance with the Company’s regular payroll practices, and reimbursement,
up to a maximum of six (6) months, of the Company-paid portion of premium
payments, as if Employee had remained an active employee, for any COBRA coverage
Employee elects, if any; or (ii) if Employee has been an employee of the Company
or its affiliates for at least two years prior to the date of termination, an
amount equal to continuation of the Base Salary for up to twelve (12) months
from the date of termination, payable in twelve equal monthly installments in
accordance with the Company’s regular payroll practices, and reimbursement, up
to a maximum of twelve (12) months, of the Company-paid portion of premium
payments, as if Employee had remained an active employee, for any COBRA coverage
Employee elects, if any.

7.06Termination in Connection with a Change in Control.  (a) Notwithstanding the
foregoing, if Employee’s employment is terminated pursuant to Section 7.01(a) or
(d) on or within twelve (12) months following a Change in Control, and provided
that Employee shall have executed and delivered to the Company the Release and
any period for rescission of such Release shall have expired without Employee

8

      



--------------------------------------------------------------------------------

 

having rescinding such Release, in addition to the Accrued Compensation but in
lieu of any payments or benefits pursuant to Section 7.05(b), Employee shall be
entitled to receive an amount equal to continuation of the Base Salary for
twelve (12) months from the date of termination, payable in twelve equal monthly
installments in accordance with the Company’s regular payroll practices, and
reimbursement, up to a maximum of twelve (12) months, of the Company-paid
portion of premium payments, as if Employee had remained an active employee, for
any COBRA coverage Employee elects, if any.  

(b) For purposes of this Agreement, a “Change in Control” shall mean, following
the Effective Date, (i) a change in ownership or control of Funko, Inc. effected
through a transaction or series of transactions (other than an offering of
common stock or units to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than Funko, Inc., any of their respective subsidiaries, ACON
Equity Management, L.L.C., ACON Equity GenPar, L.L.C., any other entity owned or
controlled by one or more of the managing members or managers of ACON Equity
Management, L.L.C. or ACON Equity GenPar, L.L.C. (collectively, “ACON”), any
employee benefit plan maintained by Funko, Inc. or any of their respective
subsidiaries, or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, Funko,
Inc. or ACON), directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of Funko, Inc.
possessing more than fifty percent (50%) of the total combined voting power of
Funko, Inc.’s securities outstanding immediately after such acquisition; (ii)
the majority of the members of the Board are replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the Board, as applicable, prior to the date of such appointment or
election; or (iii) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or series of related
transactions.

7.07Mitigation.  The amounts set forth in Section 7.05(b) and Section 7.06(a)
shall be reduced by any amount Employee receives as compensation from a
subsequent employer during the severance period.  

7.08Termination of Offices Held.  Upon termination of his employment with the
Company for any reason, Employee agrees that he shall immediately resign from
any offices he holds with the Company or any of its affiliates, including any
boards of directors or boards of managers.

8.Miscellaneous.

8.01Governing Law: Venue.  This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of Washington, regardless
of the laws that might otherwise govern under applicable principles of conflict
of law.

9

      



--------------------------------------------------------------------------------

 

8.02Prior Agreements.  This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreement, representations or warranties relating to
the subject matter of this Agreement which are not set forth herein.

8.03Withholding Taxes.  The Company may withhold from any payments or benefits
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

8.04Amendments.  No amendments or modifications of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

8.05No Waiver.  No term or condition of this Agreement shall be deemed to have
been waived, nor shall there by an estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought.  Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived

8.06Section 409A.  (a) For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Regulations promulgated thereunder (and such other Treasury or
Internal Revenue Service guidance) as in effect from time to time. The parties
intend that any amounts payable hereunder that could constitute “deferred
compensation” within the meaning of Section 409A will be compliant with Section
409A or exempt from Section 409A. Notwithstanding the foregoing, Employee shall
be solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or for the account of Employee in connection with this
Agreement (including any taxes and penalties under Section 409A), and neither
the Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold Employee (or any beneficiary) harmless from any or all of such
taxes or penalties. No provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A from the Employee or any other individual to the Company or any
of its affiliates, employees or agents.  

(b) Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Employee is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, (ii) amounts or benefits under
this Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-l(h) and
(iii) Employee is employed by a public company or a controlled group affiliate
thereof: no payments hereunder that are “deferred compensation” subject to
Section 409A shall be made to Employee prior to the date that is six (6) months
after the date of Employee’s separation from service or, if earlier,

10

      



--------------------------------------------------------------------------------

 

Employee’s date of death; following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest permissible
payment date, without interest.

(c) Each payment made under this Agreement (including each separate installment
payment in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A. Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay
plans,” including the exception under subparagraph (iii)) and other applicable
provisions of Section 409A. For purposes of this Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment,”
“termination,” or words and phrases of similar import, shall be deemed to refer
to Employee’s “separation from service” as defined in Section 409A and shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A.

(d) Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-l(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in‑kind benefits) shall be paid or provided to
Employee only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Employee’s “separation from service” occurs; and provided
further that such expenses are reimbursed no later than the last day of the
third calendar year following the calendar year in which Employee’s “separation
from service” occurs. To the extent any indemnification payment, expense
reimbursement, or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Employee
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

(e) Notwithstanding anything to the contrary in this Agreement, to the extent
that any payments due under this Agreement as a result of the Employee’s
termination of employment with the Company are subject to the Employee’s
execution and delivery and non-revocation of the Release, (i) no such payments
shall be made on or prior to the sixtieth (60th) day immediately following
Employee’s date of termination (the “Release Period”), (ii) the Company shall
deliver the Release to Employee no later than seven (7) days immediately
following Employee’s date of termination, (iii) if, as of the Release Expiration
Date, Employee has failed to execute the Release or has timely revoked his

11

      



--------------------------------------------------------------------------------

 

acceptance of the Release thereafter, Employee shall not be entitled to any
payments or benefits otherwise conditioned on the Release, and (iv) if, as of
the Release Expiration Date, Employee has executed the Release and has not
revoked his acceptance of the Release thereafter, any such payments that are
delayed pursuant to this Section 8.06(e) shall be paid in a lump sum on the
first regularly scheduled payroll date following the expiration of the Release
Period, without interest.  For purposes of this Section 8.06(e), “Release
Expiration Date” shall mean the date that is twenty-one (21) days following the
date upon which the Company timely delivers the Release to Employee, or, in the
event that Employee’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date.

8.07Compensation Recovery Policy.  Employee acknowledges and agrees that, to the
extent the Company adopts any clawback or similar policy pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, and any
rules and regulations promulgated thereunder, he shall take all action necessary
or appropriate to comply with such policy (including, without limitation,
entering into any further agreements, amendments or policies necessary or
appropriate to implement and/or enforce such policy with respect to past,
present and future compensation, as appropriate).

8.08Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom, and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.  In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered.  Employee acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement be given the construction which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

8.09Assignment.  The Company may transfer and assign this Agreement and the
Company’s rights and obligations hereunder to another entity that is
substantially comparable to the Company in its financial strength and ability to
perform the Company’s obligations under this Agreement.  After any such
assignment by the Company, the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
Company for the purposes of all provisions of this Agreement including this
Section 8.  Neither this Agreement nor the rights or obligations hereunder of
the parties hereto shall be transferable or assignable by Employee, except in
accordance with the laws of descent and distribution.

8.10Injunctive Relief.  Employee agrees that it would be difficult to compensate
the Company fully for damages for any violation of the provisions of this
Agreement, including without limitation the provisions of Sections 5 and
6.  Accordingly,

12

      



--------------------------------------------------------------------------------

 

Employee specifically agrees that the Company shall be entitled to temporary and
permanent injunctive relief to enforce the provisions of this Agreement and that
such relief may be granted without the necessity of proving actual
damages.  This provision with respect to injunctive relief shall not, however,
diminish the right of the Company to claim and recover damages in addition to
injunctive relief.

8.11Notices.  Any notice, payment, demand or communication required or permitted
to be given by the provisions of this Agreement shall be deemed to have been
effectively given and received on the date personally delivered to the
respective party to whom it is directed, or five (5) days after the date when
deposited by registered or certified mail, with postage and charges prepaid and
addressed to such party at its address below its signature.  Any party may
change its address by delivering a written change of address to all of the other
parties in the manner set forth in this Section 8.11.

8.12Section 280G.  Notwithstanding any other provision of this Agreement or any
other plan, arrangement, or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates to Employee
or for Employee’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments within the meaning of Section
280G of the Code (such payments, the “Parachute Payments”) and would, but for
this Section 8.12, be subject to the excise tax imposed under Section 4999 of
the Code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), or not be deductible under Section 280G of the
Code, then such Covered Payments shall be reduced to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax.  The Covered Payments shall be reduced in a manner that maximizes
Employee’s economic position.  In applying this principle, the reduction shall
be made in a manner consistent with the requirements of Section 409A, to the
extent applicable, and where two or more economically equivalent amounts are
subject to reduction but payable at different times, such amounts payable at the
later time shall be reduced first but not below zero.  

[Signatures on following page]

 

13

      



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph.

 

FUNKO, INC.

 

By:/s/Brian Mariotti

Name:
           Title:

 

 

 

 

/s/Tracy Daw

Tracy Daw

 

 

 

 




[Signature Page to the Employment Agreement]

      

--------------------------------------------------------------------------------

 

Exhibit A

WAIVER AND RELEASE OF CLAIMS AGREEMENT

 

In exchange for the severance payments and benefits provided to me pursuant to
Section 7.05 and 7.06 (collectively, the “Severance Benefits”) of that certain
Employment Agreement, dated as of October 20, 2017, by and among Funko, Inc.
(“Company”) and Tracy Daw (the “Employee”) (the “Employment Agreement”), the
Employee freely and voluntarily agrees to enter into and be bound by this Waiver
and Release of Claims Agreement (this “Release”).  

 

1.General Release.  The Employee, on his own behalf and on behalf of his spouse,
child or children (if any), heirs, personal representative, executors,
administrators, successors, assigns and anyone else claiming through him (the
“Releasors”), hereby releases and discharges forever Funko, Inc., and  its
affiliates, and each of their respective past, present or future parent,
affiliated, related, and subsidiary entities and each of their respective past,
present or future directors, officers, employees, trustees, agents, attorneys,
administrators, plans, plan administrators, insurers, equityholders, members,
representatives, predecessors, successors and assigns, and all Persons acting
by, through, under or in concert with them (hereinafter collectively referred to
as the “Released Parties”), from and against all liabilities, claims, demands,
liens, causes of action, charges, suits, complaints, grievances, contracts,
agreements, promises, obligations, costs, losses, damages, injuries, attorneys’
fees and other legal responsibilities (collectively referred to as “Claims”), of
any form whatsoever (whether or not relating to Employee's employment with the
Company), including, but not limited to, any claims in law, equity, contract or
tort, claims under any policy, agreement, understanding or promise, written or
oral, formal or informal, between the Employee and the Company or any of the
other Released Parties, and any claims under the Civil Rights Act of 1866, the
Civil Rights Act of 1871, the Civil Rights Act of 1964, the Americans With
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Sarbanes-Oxley Act of 2002, the Securities Act of 1933, the
Securities Exchange Act of 1934 (the “Exchange Act”), the Employee Retirement
Income Security Act of 1974, the Rehabilitation Act of 1973, the Family and
Medical Leave Act of 1993, the Genetic Information Nondiscrimination Act of
2008, the Worker Adjustment and Retraining Notification Act of 1988, the
Delaware Discrimination in Employment Act, the Delaware Persons with
Disabilities Employment Protection Act, the Delaware Whistleblowers’ Protection
Act, the Delaware Wage Payment and Collection Act, the Delaware Fair Employment
Practices Act, Delaware's social media law, the Washington Industrial Welfare
Act, the Washington Minimum Wage Act, the Washington Wage Payment Act, the
Washington Wage Rebate Act, the Washington Law Against Discrimination and the
Washington Leave Law, as each may have been amended from time to time, or any
other federal, state or local statute, regulation, law, rule, ordinance or
constitution, or common law, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, that the Employee or any of the Releasors
now possess or have a right to, or have at any time heretofore owned or held, or
may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the date of execution of this Release, and without
limiting the generality of the foregoing, from all claims, demands

 

      

--------------------------------------------------------------------------------

 

and causes of action based upon, relating to, or arising out of: (a) the
Employment Agreement; (b) the Employee’s employment or other relationship with
any of the Released Parties or the termination thereof; and (c) the Employee’s
status as a holder of securities of any of the Released Parties.  This Release
includes, but is not limited to, all wrongful termination and “constructive
discharge” claims, all discrimination claims, all claims relating to any
contracts of employment, whether express or implied, any covenant of good faith
and fair dealing, whether express or implied, and any tort of any nature.  This
Release is for any relief, no matter how denominated, including but not limited
to wages, back pay, front pay, benefits, compensatory, liquidated or punitive
damages and attorneys’ fees. The Employee acknowledges and reaffirms Employee’s
obligations under the Employment Agreement with the Company dated October 20,
2017, a signed copy of which is attached hereto as Exhibit A, including but not
limited to Sections 5 and 6 thereof.

2.Covenant Not To Sue.  The Employee represents and covenants that he has not
filed, initiated or caused to be filed or initiated any Claim, charge, suit,
complaint, grievance, action, cause of action or proceeding against the Company
or any of other the Released Parties.  Except to the extent that such waiver is
precluded by law, the Employee further promises and agrees that he will not
file, initiate or cause to be filed or initiated any Claim, charge, suit,
complaint, grievance, action, cause of action or proceeding based upon, arising
out of or relating to any Claim released hereunder, nor shall the Employee
participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action, cause of action or proceeding regarding any of the Released
Parties relating to any Claims released hereunder, whether before a court or
administrative agency or otherwise, unless required to do so by law.  

3.Exclusions.  Notwithstanding the foregoing, the Employee does not release his
rights to receive the Severance Benefits or any right that may not be released
by private agreement.  In addition, this Release will not prevent the Employee
from (i) filing a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”) or (ii) reporting possible violations of federal law or regulation
to, otherwise communicating with or participating in any investigation or
proceeding that may be conducted by, or providing documents and other
information, without notice to the Company, to, any Governmental Agency or
entity, including in accordance with the provisions of and rules promulgated
under Section 21F of the Exchange Act or Section 806 of the Sarbanes-Oxley Act
of 2002, as each may have been amended from time to time, or any other
whistleblower protection provisions of state or federal law or regulation.  This
Agreement does not limit Employee’s right to receive an award for information
provided to any Government Agencies; provided, however, that the Employee
acknowledges and agrees that any Claim by him, or brought on his behalf, for
damages in connection with such a charge or investigation filed with the Equal
Employment Opportunity Commission would be and hereby is barred.  

4.No Assignment.  The Employee represents and warrants that he has made no
assignment or other transfer, and covenants that he will make no assignment

 

      

--------------------------------------------------------------------------------

 

or other transfer, of any interest in any Claim that he may have against any of
the Released Parties.

 

5.Indemnification of Released Parties.  The Employee agrees to indemnify and
hold harmless the Released Parties, and each of them, against any loss, claim,
demand, damage, expenses or any other liability whatsoever, including reasonable
attorneys’ fees and costs, resulting from: (i) any breach of this Release by him
or his successors in interest; (ii) any assignment or transfer, or attempted
assignment or transfer, of any Claims released hereunder; or (iii) any action or
proceeding brought by him or his successors in interest, if such action or
proceeding arises out of, is based upon, or is related to any Claims released
hereunder.  This indemnity does not require payment as a condition precedent to
recovery by any of the Released Parties.

 

6.Acknowledgments.  The Employee acknowledges that the Company delivered this
Release to him on [_____].  The Employee agrees that the Company has advised him
to consult with an attorney before executing this Release.  The Employee agrees
that he has had the opportunity to consult with counsel, if he chose to do so,
and that the Employee has had a sufficient and reasonable amount of time to read
and consider this Release before executing it.  The Employee acknowledges that
he is responsible for any costs and fees resulting from his attorney reviewing
this Release.  The Employee agrees that he has carefully read this Release and
knows its contents, and that he signs this Release voluntarily, with a full
understanding of its significance, and intending to be bound by its terms.  The
Employee acknowledges that the provision of the Severance Benefits is in
exchange for the promises in the Release and is not normally available under
Company policy to employees who resign or are terminated by the Company, and
that, but for his execution of this Release, he would not be entitled to receive
the Severance Benefits.  The Employee further acknowledges that the provision of
the Severance Benefits does not constitute an admission by the Released Parties
of liability or of violation of any applicable law or regulation.  The Company
and its affiliates expressly deny any liability or alleged violation and state
that the Severance Benefits are being provided solely for the purpose of
compromising any and all claims of the Employee without the cost and burden of
litigation.  

 

7.ADEA Provisions.  The Employee understands that this Release includes a
release of claims arising under ADEA.  The Employee acknowledges and agrees that
he has had at least 21 days after the date of his receipt of this Release (such
period, the “Consideration Period”) to review this Release and consider its
terms before signing this Release and that the Consideration Period will not be
affected or extended by any changes, whether material or immaterial, that might
be made to this Release.  The Employee further acknowledges and agrees that he
understands that he may use as much or all of such 21-day period as he wishes
before signing, and warrants that he has done so.  The Employee may revoke and
cancel this Release in writing at any time within seven days after his execution
of this Release (such seven-day period, the “Revocation Period”) by providing
notice of revocation to [_____].  This Release shall not become effective and
enforceable until after the expiration of the Revocation Period; after such

 

      

--------------------------------------------------------------------------------

 

time, if there has been no revocation, this Release shall immediately be fully
effective and enforceable.

 

8.Consequences of Breach or Revocation.  The Employee agrees that,
notwithstanding anything to the contrary in this Release, in the event that he
breaches any of the terms of the Release, or revokes the Release pursuant to
Section 7, he shall forfeit the Severance Benefits and reimburse the Company for
any portion of the Severance Benefits that have already been paid, and, in the
event of such a breach, he shall reimburse the Company for any expenses or
damages incurred as a result of such breach.

 

9.Severability.  If any provision of the Release is declared invalid or
unenforceable, the remaining portions of the Release shall not be affected
thereby and shall be enforced.  


10.Governing Law: Venue.  This Agreement is made under and shall be governed by
and construed in accordance with the laws of the State of Delaware.




 

      

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has signed and executed this Release on the
date set forth below as an expression of his intent to be bound by the foregoing
terms of this Release.

________________________________



Date: ____________________________

 

 

 

 

 

      